The plaintiff in error, hereinafter referred to as the defendant, was informed against jointly with Andrew Fitz, was tried separately, and convicted of burglary in the second degree, and sentenced to two years' imprisonment in the state penitentiary, and appeals.
The record in this case was filed in this court on September 19, 1931; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.
EDWARDS and CHAPPELL, JJ., concur. *Page 69